The evidence for the state was positive as contradistinguished from circumstantial evidence, and hence charge No. 3 requested in writing was abstract and misleading. The charge, under the evidence in this case, was properly refused. Bosteen Tatum v. State (Ala.App.) ante, p. 24, 100 So. 569; Ex parte Bud Hill v. State, 19 Ala. App. 618, 100 So. 315.
After the defendants had introduced twelve witnesses, who testified to the defendants' good character, the court asked defendants' counsel how many more witnesses he had to offer as to defendants' character. Counsel replied giving the names of five additional witnesses. It was thereupon admitted that these witnesses would so testify, and the court refused to permit the time of the court to be further consumed upon a question not disputed. This presents an entirely different question to that considered in Leverett v. State, 18 Ala. App. 578, 93 So. 347. In the Leverett Case one of the main facts in issue was the honesty of the defendant; here it is not. There the defendant's character for honesty and integrity was being assailed; here there is no dispute as to the previous good character of defendants. Within reasonable bounds the court may in its discretion limit the number of witnesses who may be called to prove a particular fact in issue. Leverett's Case, supra; Jones v. Glidewell,53 Ark. 161, 13 S.W. 723, 7 L.R.A. 831. But not where the fact sought to be proved is one of the main facts in issue. Ward v. Dick,45 Conn. 235, 29 Am. Rep. 677.
We find no error in the record, and the judgment is affirmed.
Affirmed.